 1   Stuart M. Richter (CA 126231)
 2   stuart.richter@kattenlaw.com
     Gregory S. Korman (CA 216931)
 3   gregory.korman@kattenlaw.com
 4   Paul A. Grammatico (CA 246380)
     paul.grammatico@kattenlaw.com
 5   KATTEN MUCHIN ROSENMAN LLP
     515 S. Flower St., Suite 1000
 6
     Los Angeles, CA 90071-2212
 7   Telephone: 213.443.9017
     Facsimile: 213.443.9001
 8
 9   Attorneys for defendant, Allied Interstate, LLC
10                         UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12   Michelle Turley-Jackson,                    Case No. 2:18-cv-08360-PA (SKx)
                                                 Hon. Percy Anderson
13                Plaintiff,
14                                               Stipulated Protective Order
           v.
15                                               Complaint Filed:   September 27, 2018
     Allied Interstate, LLC,
16                                               Trial Date:        August 20, 2019
17                Defendant.
18
19
20
21
22
23
24
25
26
27
28


                                    STIPULATED PROTECTIVE ORDER
 1          1.     A.     PURPOSES AND LIMITATIONS.
 2          Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public disclosure
 4   and from use for any purpose other than prosecuting this litigation may be warranted.
 5   Accordingly, the parties hereby stipulate to and petition the Court to enter the
 6   following Stipulated Protective Order. The parties acknowledge that this Order does
 7   not confer blanket protections on all disclosures or responses to discovery and that the
 8   protection it affords from public disclosure and use extends only to the limited
 9   information or items that are entitled to confidential treatment under the applicable
10   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
11   that this Stipulated Protective Order does not entitle them to file confidential
12   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
13   followed and the standards that will be applied when a party seeks permission from the
14   court to file material under seal.
15                 B.     GOOD CAUSE STATEMENT.
16          This action is likely to involve trade secrets and other valuable research,
17   development, commercial, financial, technical and/or proprietary information for
18   which special protection from public disclosure and from use for any purpose other
19   than prosecution of this action is warranted. Such confidential and proprietary
20   materials and information consist of, among other things, confidential business or
21   financial information, confidential technical information regarding the makeup of the
22   telephone dialing systems at issue (including information implicating privacy rights of
23   third parties), information otherwise generally unavailable to the public, or which may
24   be privileged or otherwise protected from disclosure under state or federal statutes,
25   court rules, case decisions, or common law. Accordingly, to expedite the flow of
26   information, to facilitate the prompt resolution of disputes over confidentiality of
27   discovery materials, to adequately protect information the parties are entitled to keep
28   confidential, to ensure that the parties are permitted reasonable necessary uses of

                                                  2
                                      STIPULATED PROTECTIVE ORDER
 1   such material in preparation for and in the conduct of trial, to address their handling
 2   at the end of the litigation, and serve the ends of justice, a protective order for such
 3   information is justified in this matter. It is the intent of the parties that information
 4   will not be designated as confidential for tactical reasons and that nothing be so
 5   designated without a good faith belief that it has been maintained in a confidential,
 6   non-public manner, and there is good cause why it should not be part of the public
 7   record of this case.
 8          2.     DEFINITIONS.
 9                 2.1      Action: This pending federal law suit.
10                 2.2      Challenging Party: a Party or Non-Party that challenges the
11   designation of information or items under this Order.
12                 2.3      “CONFIDENTIAL”             Information   or    Items:    information
13   (regardless of how it is generated, stored or maintained) or tangible things that qualify
14   for protection under Federal Rule of Civil Procedure 26(c), and as specified above in
15   the Good Cause Statement.
16                 2.4      Counsel: Outside Counsel of Record and House Counsel (as well
17   as their support staff).
18                 2.5      Designating Party: a Party or Non-Party that designates
19   information or items that it produces in disclosures or in responses to discovery as
20   “CONFIDENTIAL.”
21                 2.6      Disclosure or Discovery Material: all items or information,
22   regardless of the medium or manner in which it is generated, stored, or maintained
23   (including, among other things, testimony, transcripts, and tangible things), that are
24   produced or generated in disclosures or responses to discovery in this matter.
25                 2.7      Expert: a person with specialized knowledge or experience in a
26   matter pertinent to the litigation who has been retained by a Party or its counsel to
27   serve as an expert witness or as a consultant in this Action.
28

                                                   3
                                       STIPULATED PROTECTIVE ORDER
 1                 2.8    House Counsel: attorneys who are employees of a party to this
 2   Action. House Counsel does not include Outside Counsel of Record or any other
 3   outside counsel.
 4                 2.9    Non-Party:      any   natural    person,   partnership,   corporation,
 5   association, or other legal entity not named as a Party to this action.
 6                 2.10 Outside Counsel of Record: attorneys who are not employees of a
 7   party to this Action but are retained to represent or advise a party to this Action and
 8   have appeared in this Action on behalf of that party or are affiliated with a law firm
 9   which has appeared on behalf of that party, and includes support staff.
10                 2.11   Party: any party to this Action, including all of its officers,
11   directors, employees, consultants, retained experts, and Outside Counsel of Record
12   (and their support staffs).
13                 2.12 Producing Party: a Party or Non-Party that produces Disclosure or
14   Discovery Material in this Action.
15                 2.13 Professional Vendors: persons or entities that provide litigation
16   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
17   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
18   their employees and subcontractors.
19                 2.14 Protected Material: any Disclosure or Discovery Material that is
20   designated as “CONFIDENTIAL.”
21                 2.15 Receiving Party: a Party that receives Disclosure or Discovery
22   Material from a Producing Party.
23          3.     SCOPE.
24          The protections conferred by this Stipulation and Order cover not only
25   Protected Material (as defined above), but also (1) any information copied or extracted
26   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
27   Protected Material; and (3) any testimony, conversations, or presentations by Parties or
28   their Counsel that might reveal Protected Material.

                                                   4
                                       STIPULATED PROTECTIVE ORDER
 1         Any use of Protected Material at trial shall be governed by the orders of the trial
 2   judge. This Order does not govern the use of Protected Material at trial.
 3         4.     DURATION.
 4         Even after final disposition of this litigation, the confidentiality obligations
 5   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
 6   in writing or a court order otherwise directs. Final disposition shall be deemed to be
 7   the later of (1) dismissal of all claims and defenses in this Action, with or without
 8   prejudice; and (2) final judgment herein after the completion and exhaustion of all
 9   appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
10   for filing any motions or applications for extension of time pursuant to applicable
11         5.     DESIGNATING PROTECTED MATERIAL.
12                5.1    Exercise of Restraint and Care in Designating Material for
13   Protection. Each Party or Non-Party that designates information or items for
14   protection under this Order must take care to limit any such designation to specific
15   material that qualifies under the appropriate standards. The Designating Party must
16   designate for protection only those parts of material, documents, items, or oral or
17   written communications that qualify so that other portions of the material, documents,
18   items, or communications for which protection is not warranted are not swept
19   unjustifiably within the ambit of this Order. Mass, indiscriminate, or routinized
20   designations are prohibited. Designations that are shown to be clearly unjustified or
21   that have been made for an improper purpose (e.g., to unnecessarily encumber the
22   case development process or to impose unnecessary expenses and burdens on other
23   parties) may expose the Designating Party to sanctions.
24         If it comes to a Designating Party’s attention that information or items that it
25   designated for protection do not qualify for protection, that Designating Party must
26   promptly notify all other Parties that it is withdrawing the inapplicable designation.
27                5.2    Manner and Timing of Designations. Except as otherwise
28   provided in this Order (see, e.g., second paragraph of section 5.2(a) below), or as

                                                 5
                                     STIPULATED PROTECTIVE ORDER
 1   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
 2   protection under this Order must be clearly so designated before the material is
 3   disclosed or produced.
 4         Designation in conformity with this Order requires:
 5         (a) for information in documentary form (e.g., paper or electronic documents,
 6   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
 7   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
 8   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 9   portion or portions of the material on a page qualifies for protection, the Producing
10   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
11   markings in the margins).
12         A Party or Non-Party that makes original documents available for inspection
13   need not designate them for protection until after the inspecting Party has indicated
14   which documents it would like copied and produced. During the inspection and before
15   the designation, all of the material made available for inspection shall be deemed
16   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
17   copied and produced, the Producing Party must determine which documents, or
18   portions thereof, qualify for protection under this Order. Then, before producing the
19   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
20   to each page that contains Protected Material. If only a portion or portions of the
21   material on a page qualifies for protection, the Producing Party also must clearly
22   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
23         (b) for testimony given in depositions that the Designating Party identify the
24   Disclosure or Discovery Material on the record, before the close of the deposition all
25   protected testimony.
26         (c) for information produced in some form other than documentary and for any
27   other tangible items, that the Producing Party affix in a prominent place on the
28   exterior of the container or containers in which the information is stored the legend

                                                 6
                                     STIPULATED PROTECTIVE ORDER
 1   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 2   protection, the Producing Party, to the extent practicable, shall identify the protected
 3   portion(s).
 4                 5.3   Inadvertent Failures to Designate. If timely corrected, an
 5   inadvertent failure to designate qualified information or items does not, standing alone,
 6   waive the Designating Party’s right to secure protection under this Order for such
 7   material. Upon timely correction of a designation, the Receiving Party must make
 8   reasonable efforts to assure that the material is treated in accordance with the
 9   provisions of this Order.
10         6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS.
11                 6.1   Timing of Challenges. Any Party or Non-Party may challenge a
12   designation of confidentiality at any time that is consistent with the Court’s Scheduling
13   Order.
14                 6.2   Meet and Confer. The Challenging Party shall initiate the dispute
15   resolution process under Local Rule 37.1 et seq.
16                 6.3   The burden of persuasion in any such challenge proceeding shall
17   be on the Designating Party. Frivolous challenges, and those made for an improper
18   purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)
19   may expose the Challenging Party to sanctions. Unless the Designating Party has
20   waived or withdrawn the confidentiality designation, all parties shall continue to afford
21   the material in question the level of protection to which it is entitled under the
22   Producing Party’s designation until the Court rules on the challenge.
23         7.      ACCESS TO AND USE OF PROTECTED MATERIAL.
24                 7.1   Basic Principles. A Receiving Party may use Protected Material
25   that is disclosed or produced by another Party or by a Non-Party in connection with
26   this Action only for prosecuting, defending, or attempting to settle this Action. Such
27   Protected Material may be disclosed only to the categories of persons and under the
28   conditions described in this Order. When the Action has been terminated, a Receiving

                                                 7
                                     STIPULATED PROTECTIVE ORDER
 1   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 2         Protected Material must be stored and maintained by a Receiving Party at a
 3   location and in a secure manner that ensures that access is limited to the persons
 4   authorized under this Order.
 5                7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 6   otherwise ordered by the court or permitted in writing by the Designating Party, a
 7   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
 8   only to:
 9         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
10   employees of said Outside Counsel of Record to whom it is reasonably necessary to
11   disclose the information for this Action;
12         (b) the officers, directors, and employees (including House Counsel) of the
13   Receiving Party to whom disclosure is reasonably necessary for this Action;
14         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
15   is reasonably necessary for this Action and who have signed the “Acknowledgment
16   and Agreement to Be Bound” (Exhibit A);
17         (d) the court and its personnel;
18         (e) court reporters and their staff;
19         (f) professional jury or trial consultants, mock jurors, and Professional Vendors
20   to whom disclosure is reasonably necessary for this Action and who have signed the
21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22         (g) the author or recipient of a document containing the information or a
23   custodian or other person who otherwise possessed or knew the information;
24         (h) during their depositions, witnesses ,and attorneys for witnesses, in the
25   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
26   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
27   not be permitted to keep any confidential information unless they sign the
28   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed

                                                  8
                                     STIPULATED PROTECTIVE ORDER
 1   by the Designating Party or ordered by the court. Pages of transcribed deposition
 2   testimony or exhibits to depositions that reveal Protected Material may be separately
 3   bound by the court reporter and may not be disclosed to anyone except as permitted
 4   under this Stipulated Protective Order; and
 5         (i) any mediator or settlement officer, and their supporting personnel, mutually
 6   agreed upon by any of the parties engaged in settlement discussions.
 7         8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
 8                PRODUCED IN OTHER LITIGATION.
 9         If a Party is served with a subpoena or a court order issued in other litigation
10   that compels disclosure of any information or items designated in this Action as
11   “CONFIDENTIAL,” that Party must:
12         (a) promptly notify in writing the Designating Party. Such notification shall
13   include a copy of the subpoena or court order;
14         (b) promptly notify in writing the party who caused the subpoena or order to
15   issue in the other litigation that some or all of the material covered by the subpoena or
16   order is subject to this Protective Order. Such notification shall include a copy of this
17   Stipulated Protective Order; and
18         (c) cooperate with respect to all reasonable procedures sought to be pursued by
19   the Designating Party whose Protected Material may be affected.
20         If the Designating Party timely seeks a protective order, the Party served with
21   the subpoena or court order shall not produce any information designated in this
22   action as “CONFIDENTIAL” before a determination by the court from which the
23   subpoena or order issued, unless the Party has obtained the Designating Party’s
24   permission. The Designating Party shall bear the burden and expense of seeking
25   protection in that court of its confidential material and nothing in these provisions
26   should be construed as authorizing or encouraging a Receiving Party in this Action to
27   disobey a lawful directive from another court.
28

                                                 9
                                     STIPULATED PROTECTIVE ORDER
 1          9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2                 PRODUCED IN THIS LITIGATION.
 3          (a) The terms of this Order are applicable to information produced by a Non-
 4   Party in this Action and designated as “CONFIDENTIAL.” Such information
 5   produced by Non-Parties in connection with this litigation is protected by the
 6   remedies and relief provided by this Order. Nothing in these provisions should be
 7   construed as prohibiting a Non-Party from seeking additional protections.
 8          (b) In the event that a Party is required, by a valid discovery request, to produce
 9   a Non-Party’s confidential information in its possession, and the Party is subject to an
10   agreement with the Non-Party not to produce the Non-Party’s confidential
11   information, then the Party shall:
12                 (1) promptly notify in writing the Requesting Party and the Non-Party
13   that some or all of the information requested is subject to a confidentiality agreement
14   with a Non-Party;
15                 (2) promptly provide the Non-Party with a copy of the Stipulated
16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
17   specific description of the information requested; and
18                 (3) make the information requested available for inspection by the Non-
19   Party, if requested.
20          (c) If the Non-Party fails to seek a protective order from this court within 14
21   days of receiving the notice and accompanying information, the Receiving Party may
22   produce the Non-Party’s confidential information responsive to the discovery request.
23   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
24   any information in its possession or control that is subject to the confidentiality
25   agreement with the Non-Party before a determination by the court. Absent a court
26   order to the contrary, the Non-Party shall bear the burden and expense of seeking
27   protection in this court of its Protected Material.
28

                                                 10
                                     STIPULATED PROTECTIVE ORDER
 1         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED
 2                MATERIAL.
 3         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 4   Protected Material to any person or in any circumstance not authorized under this
 5   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 6   the Designating Party of the unauthorized disclosures, (b) use its best efforts to
 7   retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 8   persons to whom unauthorized disclosures were made of all the terms of this Order,
 9   and (d) request such person or persons to execute the “Acknowledgment and
10   Agreement to Be Bound” that is attached hereto as Exhibit A.
11         11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
12                OTHERWISE PROTECTED MATERIAL.
13         When a Producing Party gives notice to Receiving Parties that certain
14   inadvertently produced material is subject to a claim of privilege or other protection,
15   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
16   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
17   may be established in an e-discovery order that provides for production without prior
18   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
19   parties reach an agreement on the effect of disclosure of a communication or
20   information covered by the attorney-client privilege or work product protection, the
21   parties may incorporate their agreement in the stipulated protective order submitted to
22   the court.
23         12.    MISCELLANEOUS.
24         12.1   Right to Further Relief. Nothing in this Order abridges the right of any
25   person to seek its modification by the Court in the future.
26         12.2 Right to Assert Other Objections. By stipulating to the entry of this
27   Protective Order no Party waives any right it otherwise would have to object to
28   disclosing or producing any information or item on any ground not addressed in this

                                                11
                                    STIPULATED PROTECTIVE ORDER
 1   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 2   ground to use in evidence of any of the material covered by this Protective Order.
 3         12.3 Filing Protected Material. A Party that seeks to file under seal any
 4   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 5   only be filed under seal pursuant to a court order authorizing the sealing of the specific
 6   Protected Material at issue. If a Party's request to file Protected Material under seal is
 7   denied by the court, then the Receiving Party may file the information in the public
 8   record unless otherwise instructed by the court.
 9         13.    FINAL DISPOSITION.
10         After the final disposition of this Action, as defined in paragraph 4, within 60
11   days of a written request by the Designating Party, each Receiving Party must return all
12   Protected Material to the Producing Party or destroy such material. As used in this
13   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
14   summaries, and any other format reproducing or capturing any of the Protected
15   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
16   must submit a written certification to the Producing Party (and, if not the same person
17   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
18   category, where appropriate) all the Protected Material that was returned or destroyed
19   and (2)affirms that the Receiving Party has not retained any copies, abstracts,
20   compilations, summaries or any other format reproducing or capturing any of the
21   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
22   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
23   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
24   attorney work product, and consultant and expert work product, even if such materials
25   contain Protected Material. Any such archival copies that contain or constitute
26   Protected Material remain subject to this Protective Order as set forth in Section 4
27   (DURATION).
28

                                                 12
                                     STIPULATED PROTECTIVE ORDER
 1         14.    Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
 5
 6   Dated: April 8, 2019                   KATTEN MUCHIN ROSENMAN LLP
                                            Gregory S. Korman
 7
                                            Paul A. Grammatico
 8
 9                                          By:        /s/Paul A. Grammatico
                                                   Attorneys for defendant,          Allied
10                                          Interstate, LLC
11
     Dated: April 8, 2019                   PRICE LAW GROUP, APC
12                                          Stuart M. Price
13
14                                          By:      /s/Stuart M. Price
                                                  Attorneys for plaintiff, Michelle Turley-
15                                          Jackson
16
           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
17
18   Dated: April 9, 2019               ______________________________________
19                                      Honorable Steve Kim
                                        United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                               13
                                   STIPULATED PROTECTIVE ORDER
 1                                         EXHIBIT A
 2
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4
     I,   _____________________________               [print   or     type      full   name],   of
 5
     _________________ [print or type full address], declare under penalty of perjury that
 6
     I have read in its entirety and understand the Stipulated Protective Order that was
 7
     issued by the United States District Court for the Central District of California on
 8
     [date] in the case of Turley-Jackson v. Allied Interstate, LLC, Case No. Case No. 2:18-cv-
 9
     08360-PA (SKx). I agree to comply with and to be bound by all the terms of this
10
     Stipulated Protective Order and I understand and acknowledge that failure to so
11
     comply could expose me to sanctions and punishment in the nature of contempt. I
12
     solemnly promise that I will not disclose in any manner any information or item that is
13
     subject to this Stipulated Protective Order to any person or entity except in strict
14
     compliance with the provisions of this Order. I further agree to submit to the
15
     jurisdiction of the United States District Court for the Central District of California for
16
     the purpose of enforcing the terms of this Stipulated Protective Order, even if such
17
     enforcement proceedings occur after termination of this action. I hereby appoint
18
     __________________________              [print      or        type      full      name]    of
19
     _______________________________________ [print or type full address and
20
     telephone number] as my California agent for service of process in connection with
21
     this action or any proceedings related to enforcement of this Stipulated Protective
22
     Order.
23
24   Date: ______________________________________
25
     City and State where sworn and signed: _________________________________
26
     Printed name: _______________________________
27
28   Signature: __________________________________

                                                 14
                                     STIPULATED PROTECTIVE ORDER
